In an automobile negligence action to recover damages for personal injuries, the defendants Belmira Newell and Jay Newell appeal from an order of the Supreme Court, Orange County (Ritter, J.), dated December 18, 1985, which denied their motion for summary judgment dismissing the plaintiffs *739complaint as against them and dismissing the cross claims asserted against them by the defendant Joseph D. Merritt.
Ordered that the order is reversed, on the law, with one bill of costs, the motion is granted, and the action is severed as to the defendant Joseph D. Merritt.
The vehicle driven by the defendant Jay Newell was stopped at an intersection waiting to make a left turn when it was rear ended by a vehicle driven by the defendant Joseph D. Merritt. No evidence was presented to show any fault on the part of the defendants Newell. Therefore, the motion should have been granted. Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.